Exhibit 10.10

Confirmation of a Cash Settled Share Swap Transaction

 

 

As of 21 March, 2011

Transaction

Liberty Global Europe Holding B.V.

Boeingavenue 53

1119 PE Schiphol-Rijk

The Netherlands

Attention: General Counsel

 

 

Dear Sirs,

The purpose of this letter agreement (this ‘Confirmation’) is to confirm the
terms and conditions of the Transaction arranged by J.P. Morgan Securities
Limited on behalf of Aldermanbury Investments Limited (‘AIL’) and entered into
between AIL and Liberty Global Europe Holding B.V (the ‘Counterparty’) on the
Trade Date specified below (the ‘Transaction’). This Confirmation constitutes a
‘Confirmation’ as referred to in the ISDA Master Agreement specified below, and
supersedes all or any prior written or oral agreements in relation to the
Transaction.

The definitions and provisions contained in the 2006 ISDA Definitions (the ‘ISDA
Definitions’) and in the 2002 ISDA Equity Derivatives Definitions (the ‘Equity
Definitions’, and together with the ISDA Definitions, the ‘Definitions’), in
each case as published by the International Swaps and Derivatives Association,
Inc., (‘ISDA’) are incorporated into this Confirmation. In the event of any
inconsistency between the ISDA Definitions and the Equity Definitions, the
Equity Definitions shall govern. In the event of any inconsistency between the
Definitions and this Confirmation, this Confirmation shall govern. In the event
of any inconsistency between this Confirmation and the Letter Agreement (as
defined below), the Letter Agreement shall govern.

1. This Confirmation, together with the Letter Agreement, evidences a complete
and binding agreement between you and us as to the terms of the Transaction to
which this Confirmation relates. In addition you and we agree to use all
reasonable efforts promptly to negotiate, execute and deliver an agreement in
the form of the ISDA 2002 Master Agreement excluding Section 6 thereof (the
‘ISDA Form’), with such modifications as you and we will in good faith agree.
Upon the execution by you and us of such an agreement, this Confirmation and the
Letter Agreement will supplement, form a part of, and be subject to that
agreement. All provisions contained or incorporated by reference in that
agreement upon its execution will govern this Confirmation except as expressly
modified below. Until we execute and deliver that agreement, this Confirmation,
together with all other documents referring to the ISDA Form (each a
‘Confirmation’) confirming transactions (each a ‘Transaction’) entered into



--------------------------------------------------------------------------------

between us (notwithstanding anything to the contrary in a Confirmation), shall
supplement, form a part of, and be subject to an agreement in the form of the
ISDA Form as if we had executed an agreement in such form (but without any
Schedule) on the Trade Date of the first such Transaction between us. In the
event of any inconsistency between the provisions of that agreement and this
Confirmation, this Confirmation shall prevail for the purposes of this
Transaction. In the event of any inconsistency between the provisions of that
agreement and the Letter Agreement, the Letter Agreement shall prevail for the
purposes of this Transaction.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms

 

Trade Date:   21 March, 2011 Effective Date:   With respect to ‘Fixed Amounts
payable by the Counterparty’, the Trade Date. With respect to all other
obligations hereunder, the AIL Step-in Date. AIL Step-in Date:   The date when
AIL assumes UPC Germany HoldCo 2 GmbH’s rights and obligations under the Sale
and Purchase Agreement in accordance with the Commitment Letter and Section 4.5
of the Sale and Purchase Agreement Termination Date:   The earlier to occur of
(i) the Cash Settlement Payment Date and (ii) the date on which Antitrust
Clearance is granted Shares:   The Kabel Shares (as defined in the Letter
Agreement) issued by Kronen tausend650 GmbH (the ‘Issuer’) Sale and Purchase
Agreement:   The SPA (as defined in the Letter Agreement) Letter Agreement:  
The letter agreement between AIL and Counterparty dated 21 March 2011. Antitrust
Clearance:   as defined in the Letter Agreement

 

2



--------------------------------------------------------------------------------

Equity Amounts:

 

Equity Amount Payer:   AIL Equity Amount Receiver:   Counterparty Number of
Shares:   25,001 Equity Notional Amount:   An amount equal to the Number of
Shares multiplied by the Initial Price Type of Return:   Price Return Initial
Price:   The Purchase Price as defined in Clause 6.1 of the SPA plus any
additional amounts payable by AIL to satisfy its obligation to purchase the
Shares pursuant to the SPA divided by the Number of Shares Final Price:   The
price per Share, net of all brokerage or underwriting costs and any stamp duty
or tax costs (if any), determined by dividing the consideration received in
accordance with Clause 6.2 of the Letter Agreement by the Number of Shares or by
dividing the proceeds of the Asset Realisation determined in accordance with
Clause 7.1 of the Letter Agreement by the Number of Shares, provided that if AIL
is unable to effect a Disposal under and in accordance with Clause 6.2 of the
Letter Agreement and AIL is unable to effect an Asset Realisation under and in
accordance with Clause 7.1 of the Letter Agreement, in each case prior to the
Scheduled Valuation Date, the Final Price shall be deemed to be zero Valuation
Date:   The earlier of:  

(i)     an Accelerated Valuation Date, if applicable; or

 

(ii)    the Scheduled Valuation Date

Accelerated Valuation Date:   The date on which AIL has (i) completed the sale
of the Shares and has received the proceeds of such sale pursuant to Clause 6.2
of the Letter Agreement or (ii) effected an Asset Realisation and has received
the proceeds thereof pursuant to Clause 7.1 of the Letter Agreement

 

3



--------------------------------------------------------------------------------

Scheduled Valuation Date:   The date falling one year after the AIL Step-in Date
Business Days:   TARGET Settlement Days

Fixed Amounts payable by the Counterparty:

 

Fixed Amount Payer:   The Counterparty Notional Amount:   The Equity Notional
Amount Payment Dates:   The last Business Day of each calendar month and the
Termination Date Fixed Rate:   (i) 15 (fifteen) basis points for the period
starting from (and including) the Trade Date to (but excluding) the AIL Step-in
Date, (ii) 60 (sixty) basis points for the first three calendar months following
the AIL Step-in Date (subject to a cap on the Fixed Amount of EUR 350,000 per
calendar month during such period), (iii) 40 (forty) basis points for the
subsequent three calendar months (subject to a cap on the Fixed Amount of EUR
235,000 per calendar month during such period) and (iv) 30 (thirty) basis points
for the period thereafter up to (but excluding) the Termination Date (subject to
a cap on the Fixed Amount of EUR 175,000 per calendar month during such period)
Fixed Rate Day Count Fraction:   Act/360 Business Days:   TARGET Settlement Days
and London

Additional Amount payable by Counterparty:

 

Additional Amount payable by Counterparty:   On the Trade Date, Counterparty
shall pay to AIL the Additional Amount Additional Amount:   USD 2,500,000

 

4



--------------------------------------------------------------------------------

Initial Exchange Amount payable by Counterparty:

 

Initial Exchange Amount Payer:   Counterparty Initial Exchange Amount:   An
amount equal to the aggregate of the Equity Notional Amount and any additional
amounts payable by AIL to satisfy its obligation to purchase the Shares under
the Sale and Purchase Agreement Initial Exchange Amount Payment Date:   The AIL
Step-in Date or, if earlier, the date referred to under (i) below Initial Escrow
Amount:   EUR1,160,000,000 Escrow Agreement:   The Escrow Agreement between
Counterparty, AIL and the Escrow Agent dated 21 March 2011 Escrow Account:   The
escrow account established in the name of Counterparty under the Escrow
Agreement Escrow Agent:   JPMorgan Chase Bank, N.A., London branch Security
Deed:   The Security Deed between Counterparty as Chargor and AIL as Chargee
dated 21 March 2011.

Counterparty shall deposit the Initial Escrow Amount in the Escrow Account on
the Trade Date. The funds standing to the credit of the Escrow Account shall be
released as set out below under (i), (ii) and/or (iii) and in accordance with
the terms and conditions of the Escrow Agreement:

 

  (i) On the date on which Counterparty informs AIL that the Closing Condition
as set forth in clause 8.1.2 of the SPA has been satisfied together with
evidence thereof, Counterparty shall notify the Escrow Agent in the form
specified in the Escrow Agreement requesting a transfer of (i) an amount equal
to the Initial Exchange Amount standing to the credit of the Escrow Account to
AIL (which amount when received by AIL shall be applied in satisfaction of
Counterparty's obligation to pay AIL the Initial Exchange Amount) and (ii) the
balance between the Initial Escrow Amount and the Initial Exchange Amount to the
Counterparty, and AIL shall instruct the Escrow Agent to effect such release
from the Escrow Account, all subject to and in accordance with the terms of the
Escrow Agreement.

 

5



--------------------------------------------------------------------------------

  (ii) On the date on which Counterparty informs AIL that Antitrust Clearance is
granted, evidenced by a copy of the decision Counterparty shall notify the
Escrow Agent in the form specified in the Escrow Agreement requesting a release
of an amount equal to the balance standing to the credit of the Escrow Account
and AIL shall instruct the Escrow Agent to effect such release from the Escrow
Account to Counterparty, all subject to and in accordance with the terms of the
Escrow Agreement.

 

  (iii) On the date on which Counterparty receives notification from the Seller
(as defined in the SPA) under clause 5.2 of the SPA, and informs AIL thereof,
evidenced by a copy of the notification, Counterparty shall notify the Escrow
Agent in the form specified in the Escrow Agreement requesting a release of an
amount of EUR100,000,000 and AIL shall instruct the Escrow Agent to effect such
release from the Escrow Account to Counterparty, all subject to and in
accordance with the terms of the Escrow Agreement.

The obligations of Counterparty in respect of this Transaction are secured by
the Security Deed pursuant to which the Counterparty has inter alia charged all
of its rights, title and interest in or in respect of the Escrow Account. Each
of the Escrow Agreement and the Security Deed is a Credit Support Document for
the purposes of the ISDA Form and each agreement referred to in paragraph 1 of
this Confirmation.

Final Exchange Amount payable by AIL:

 

Final Exchange Amount payable by AIL:   On the Termination Date, AIL shall pay
to Counterparty the Final Exchange Amount Final Exchange Amount:   An amount
equal to the Initial Exchange Amount

Settlement Terms:

 

Settlement Currency:   EUR Cash Settlement:   Applicable Cash Settlement Payment
Date:   Three Business Days after the Valuation Date

Adjustments:

 

Method of Adjustment:   Calculation Agent Adjustment

 

6



--------------------------------------------------------------------------------

Extraordinary Events:

Consequences of Merger Events:

 

(a)    Share-for-Share:

  Alternative Obligation

(b)    Share-for-Other:

  Cancellation and Payment (Calculation Agent Determination)

(c)    Share-for-Combined:

  Component Adjustment Tender Offer:   Applicable Consequences of Tender Offers:
 

(a)    Share-for-Share:

  Modified Calculation Agent Adjustment

(b)    Share-for-Other:

  Modified Calculation Agent Adjustment

(c)    Share-for-Combined:

  Modified Calculation Agent Adjustment Composition of Combined Consideration:  
Not Applicable Nationalisation or Insolvency:   Cancellation and Payment
(Calculation Agent Determination) Additional Disruption Events:  

(a)    Change in Law:

  Not Applicable

(b)    Failure to Deliver:

  Not Applicable

(c)    Insolvency Filing:

  Applicable

(d)    Hedging Disruption:

  Not Applicable

(e)    Loss of Stock Borrow:

  Not Applicable

(f)     Increased Cost of Stock Borrow:

  Not Applicable

(g)    Increased Cost of Hedging:

  Not Applicable Determining Party:   AIL

 

3. Calculation Agent: AIL

 

4. Accounts Details:

Account for payments to AIL:

 

7



--------------------------------------------------------------------------------

EUR

Account Name; JPMORGAN CHASE BANK, N.A.

Account/IBAN number 24047501

Beneficiary Bank SWIFT Code JPMSGB2LAIL

Correspondent Bank Name 45246

Correspondent Bank SWIFT Code CHASGB2LXXX

USD

Account Name: JP Morgan Securities Ltd

Account/IBAN number 006710024047502

Beneficiary Bank Name JP Morgan Securities Ltd

Beneficiary Bank SWIFT Code JPMSGB2LAIL

Correspondent Bank Name JPMORGAN CHASE BANK, N.A.

Correspondent Bank SWIFT Code CHASGB2LXXX

Account for payments to Counterparty:

Account Name: Liberty Global Europe Holding BV

Account Number: 253168600

IBAN: NL49FTSB0235168600

SWIFT: FTSBNL2R

Bank: ABN AMRO Bank Rotterdam

 

5. Offices and Contact Details for the Purpose of Giving Notice:

 

  (1) The Office of AIL for the Transaction is:

Aldermanbury Investments Limited

125 London Wall,

London EC2Y 5AJ

United Kingdom

Attention: Maarten Petermann and Claire Isaac

Facsimile: +44 207 325 7227, marked for the urgent attention of Maarten
Petermann and Claire Isaac

 

  (2) The Office of Counterparty for the Transaction is:

 

8



--------------------------------------------------------------------------------

Boeingavenue 53, 1119 PE, Schiphol-Rijk, The Netherlands

Facsimile: +31 20 778 9871, marked for the urgent attention of General Counsel

 

6. Other Provisions

 

Non-Reliance:   Applicable

Agreements and Acknowledgements

Regarding Hedging Activities:

  Applicable Additional Acknowledgements:   Applicable

Each party makes the following representation, which representation will be
deemed repeated at all times until termination of all obligations in respect of
this Transaction:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority of any Relevant Jurisdiction to make any
deduction or withholding for or on account of any Tax from any payment to be
made by it or to the other party under this Transaction. In making this
representation, it may rely on the satisfaction of the agreement that, so long
as either party has or may have any obligation under this Transaction, it will
deliver to the other party or to such government or taxing authority as the
other party reasonably direct and upon reasonable demand by such other party,
any form or document that may be required or reasonably requested in writing in
order to allow such other party to make a payment under this Transaction without
any deduction or withholding for or on account of any Tax (so long as the
completion, execution or submission of such form or document would not
materially prejudice the legal or commercial position of the party in receipt of
such demand), with any such form or document to be accurate and completed in a
manner reasonably satisfactory to such other party and to be executed and to be
delivered with any reasonably required certification and in each case as soon as
reasonably practicable.

Time of dealing: The time of dealing will be confirmed by AIL upon written
request.

Retail Client: Each party represents that it is not a retail client as defined
in the Rules of the Financial Services Authority.

Transfer: Neither party may transfer any or all of its rights or obligations
under this Transaction without the prior written consent of the non-transferring
party. Any purported transfer that is not in compliance with this provision
shall be void.

Governing Law: English law

 

9



--------------------------------------------------------------------------------

Process agent: On the date hereof and each further appointment of a process
agent, Counterparty shall deliver to AIL a signed acknowledgement of the
relevant process agent’s acceptance of appointment substantially in the form
annexed.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation in the space provided below and
returning it to J.P.MORGAN SECURITIES LTD.

Yours sincerely,

 

Maarten P. Petermann

 

as Attorney for

 

Aldermanbury Investments Limited

 

and on behalf of J.P. Morgan Securities Ltd. as agent for Aldermanbury
Investments Limited By:      

AUTHORIZED SIGNATORY

  Name:   Title:

 

Confirmed as of the date first above written: Liberty Global Europe Holding B.V.
By:      

AUTHORIZED SIGNATORY

 

Name:

Title:

 

10